DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2020/080113 03/19/2020. 
                                                        Oath/Declaration
3.   The oath/declaration filed on 08/26/2013 is acceptable.
   The oath/declaration is not in the record and as required under 371 CFR 1.63(d).
                                                               Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                         Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/11/2021 and 02/17/2022.
                                                        Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY PANEL HAVING AN ENCAPSULATION LAYER COMPRISES PLURALITY OF PROTRUSIONS AND MANUFACTURING METHOD HAVING THE SAME THEROF – or is suggested by the applicant.
      The specification needs to be updated.
                                         Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-2, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., hereafter “Lee” (U.S. Publication No. 2014/0183462 A1).
     Regarding claim 1, Lee discloses a display panel, comprising: 
           a substrate (100); 
           a luminescent layer (corresponding to emission layer 220) disposed on the substrate (100); and 
           an encapsulation layer (300) disposed on the luminescent layer (220); 
          wherein the encapsulation layer (300) comprises a plurality of protrusions (331a) and a plurality of recesses (between protrusions 331a), and the protrusions (331a) or the recesses are disposed on a side of the encapsulation layer (300) away from the substrate (100) (e.g. Fig. 5).
       Regarding claim 2, Lee discloses wherein the protrusions (331a) or the recesses (between protrusions 331a) are disposed on the side of the encapsulation layer (300) away from the substrate (100) in an array arrangement (horizontal direction).
      Regarding claim 5, Lee discloses wherein the protrusions (331a) are disposed in a luminescent display area (emission area from luminescent layer 220) corresponding to the encapsulation layer (300) of the display panel (e.g. Fig. 5).
      Regarding claim 7, Lee discloses wherein a height of each of the protrusions (331a) is same, or a depth of each of the recesses (between protrusions 331a) is same (Fig. 5).
       Regarding claim 10, Lee discloses wherein the encapsulation layer (300) comprises at least one inorganic layer (310/320, para [0056] and [0058]) and at least one organic layer (332, para [0065]), and the at least one inorganic layer (310/320) and the at least one organic layer (332) are alternately stacked (e.g. Fig. 5).
8.    Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al.; hereafter “Jeon” (U.S. Publication No. 2015/0171371 A1).
     Regarding claim 1, Jeon discloses a display panel, comprising: 
           a substrate (50); 
           a luminescent layer (200) disposed on the substrate (100); and 
           an encapsulation layer (700) disposed on the luminescent layer (200); 
          wherein the encapsulation layer (700) comprises a plurality of protrusions (protruding from top of the encapsulation 700) and a plurality of recesses (between protrusions), and the protrusions or the recesses are disposed on a side of the encapsulation layer (700) away from the substrate (50) (e.g. Figs. 1-2).
       Regarding claim 2, Jeon discloses wherein the protrusions (protruding from top of the encapsulation 700) or the recesses (between protrusions 331a) are disposed on the side of the encapsulation layer (700) away from the substrate (50) in an array arrangement (horizontal direction) (Fig. 4).
      Regarding claim 3, Jeon discloses wherein a top of the protrusions (protruding from top of the encapsulation 700) has a curved surface (Fig. 4).
      Regarding claim 5, Jeon discloses wherein the protrusions (protruding from top of the encapsulation 700) are disposed in a luminescent display area (light emission area from luminescent layer 200) corresponding to the encapsulation layer (700) of the display panel (e.g. Fig. 4).
      Regarding claim 7, Jeon discloses wherein a height of each of the protrusions (protruding from top of the encapsulation 700) is same, or a depth of each of the recesses (between protrusions) is same (Fig. 4).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.    Claims 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee or Jeon in view of HUANG (CN 110350003 A).
      Regarding claim 6, Lee or Jeon discloses the features of the claimed invention as discussed above, but does not disclose wherein a distance between adjacent protrusions ranges from 20nm to 100nm.
     HUANG, however, discloses a distance between adjacent protrusions ranges from 50nm to 300nm (see English Text).
     The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the distance between adjacent protrusions is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claim 8, Lee or Jeon discloses the features of the claimed invention as discussed above, but does not disclose wherein the height of each of the protrusions ranges from 20nm to 1000nm.
     HUANG, however, discloses wherein the height of each of the protrusions ranges from 100nm to 300nm (see English text).
     The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the height of each of the protrusions is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
10.    Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee or Jeon in view of PARK (KR 2016/0034510 A).
      Regarding claim 9, Lee or Jeon discloses the features of the claimed invention as discussed above, but does not disclose wherein a material of the protrusions comprises one of an acrylic resin, a methacrylic resin, or an isoprene resin, or a material of the recesses comprises one of the acrylic resin, the methacrylic resin, or the isoprene resin.
     HUANG, however, discloses a distance wherein a material of the protrusions (240) is made of acrylic resin (e.g. Fig. 1 and English Text).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material protrusions teaching of PARK with Lee or JEON because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the light extraction more efficiency. MPEP 2144.06.
11.    Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee or Jeon in view of Park et al; hereafter “Park” (U.S. Publication No. 2019/0267440 A1).
      Regarding claim 13, Lee or Jeon discloses the features of the claimed invention as discussed above, but does not disclose wherein a material of the at least one inorganic layer of the encapsulation layer comprises a metal oxide and a non- metal oxide.
     Park, however, discloses first inorganic encapsulation layer 410 may include ceramic, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, In.sub.2O.sub.3, SnO.sub.2, ITO, a silicon oxide, a silicon nitride, and/or a silicon oxynitride (Fig. 12 and para [0176]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the inorganic encapsulation teaching of Park with Lee or Jeon because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to make prevent moisture and oxygen in the air. MPEP 2144.06.
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 14-20 would be allowed.
         Claims 14-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of a method of manufacturing a display panel, comprising S102: irradiating the ink to cure the ink to form a plurality of protrusions; and S103: performing an encapsulation process to finish manufacturing the display panel as cited in the method claim 14.
        Claims 15-20 are directly or indirectly depend on the independent claim 14.
        Claims 4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein a contact angle between the curved surface of the protrusions and a surface of the encapsulation layer ranges from 300 to 70° as cited in claim 4 and wherein the at least one inorganic layer is disposed on a side of the encapsulation layer adjacent to the luminescent layer, and the at least one inorganic layer is disposed on a side of the encapsulation layer away from the luminescent layer as cited in claim 11.
        Claim 12 is directly depend on claim 11, then, it also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHUC T DANG/Primary Examiner, Art Unit 2892